Citation Nr: 0420460	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  92-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 2003).

3.  Entitlement to service connection for a skin disorder for 
the purpose of accrued benefits.  


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1976, which included two tours of duty in the Republic of 
Vietnam for approximately 25 months.  He died in July 1991, 
and the appellant is his surviving spouse.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from an 
October 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in North Little 
Rock, Arkansas.  The RO denied the claim of entitlement to 
service connection for the cause of the veteran's death, and 
entitlement to service connection for a skin disorder for 
accrued benefits purposes (based on a claim pending at the 
time of the veteran's death).  

In February 1994 the Board initially remand the case to the 
RO for further development and adjudicative action.

In April 1995 the appellant provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In October 1999 the appellant provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

In October 2000 the RO denied entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.

In May 2003 the Board granted entitlement to service 
connection for post-traumatic stress disorder (PTSD) for 
accrued benefits purposes, and remanded the claim to the RO 
for further development and adjudicative action.

In January 2004 the RO, in pertinent part, implemented the 
Board's May 2003 decision by issuing a rating decision 
establishing service connection for PTSD for accrued benefits 
purposes with assignment of a 100 percent evaluation 
effective from October 25, 1989 to July 24, 1991.  The RO, in 
pertinent part, also granted entitlement to basic eligibility 
for Dependents' Educational Assistance effective from October 
25, 1989 to July 24, 1991.  

In January 2004 the RO, affirmed the previous denials of 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151, service connection for the cause of he veteran's 
death, and service connection for a skin disorder variously 
diagnosed as acne vulgaris of the back , tinea manum and 
tinea pedis for accrued benefits purposes.

The case has been returned for further appellate review.

The claim of entitlement to service connection for a skin 
disorder, to include acne vulgaris, tinea pedis and tinea 
manum, for accrued benefits purposes, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  


FINDINGS OF FACT

1.  Effective at the time of the veteran's death in July 
1991, service connection has been established PTSD, rated as 
100 percent disabling from October 25, 1989.  

2.  The certificate of death shows the veteran's immediate 
cause of death to have been ventricular fibrillation, due to, 
or a consequence of, a tricyclic overdose of amitriptyline; 
no other significant conditions were noted to have 
contributed to the veteran's death, no autopsy was performed, 
and the manner of death was deemed natural.  

3.  Probative and competent medical opinion evidence 
establishes that the cause of the veteran's death cannot 
satisfactorily be dissociated from his service-connected 
PTSD, rated as 100 percent disabling at the time of his 
death.  

4.  There is no longer a controversy regarding the claim of 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151, as the Board's grant of entitlement to service 
connection for the cause of the veteran's death resolves this 
issue appeal; nonetheless, the Board is required to provide 
reasons and bases for its determination.  Zp v. Brown, 8 Vet. 
App. 303 (1995).


CONCLUSIONS OF LAW

1.  Service-connected PTSD contributed substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a), 3.312 (2003).  

2.  There is no longer an issue of fact or law pertaining to 
the claim of entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1151, as service connection for the cause of 
the veteran's death, the greater benefit, has been granted, 
and hence, it is not a viable issue for appellate 
consideration by the Board.  38 U.S.C.A. §§ 511, 5103, 5103A, 
7104, 7105 (West 2002); 38 C.F.R. §§ 20.101; VAOPGCPREC 6-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & To Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for the cause of the veteran's death.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefit sought on appeal by the 
veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection for the Cause of the Veteran's Death

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. §§  1110, 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Service connection may be granted for a psychosis when 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The provisions of 38 C.F.R. § 3.310(a) provide that 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury, shall be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

Significantly, the pertinent law provides that, in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related. For a service-
connected disability to constitute a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. (b) 
Principal cause of death.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. (c) Contributory cause of death. (1) 
Contributory cause of death is inherently one not related to 
the principal cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.   




(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service- 
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature. 38 C.F.R. § 3.312.  


(a) When, in the judgment of the Board, expert medical 
opinion, in addition to that available within the Department, 
is warranted by the medical complexity or controversy 
involved in an appeal case, the Board may secure an advisory 
medical opinion from one or more independent medical experts 
who are not employees of the Department.  

(b) The Secretary shall make necessary arrangements with 
recognized medical schools, universities, or clinics to 
furnish such advisory medical opinions at the request of the 
Chairman of the Board. Any such arrangement shall provide 
that the actual selection of the expert or experts to give 
the advisory opinion in an individual case shall be made by 
an appropriate official of such institution.  

(c) The Board shall furnish a claimant with notice that an 
advisory medical opinion has been requested under this 
section with respect to the claimant's case and shall furnish 
the claimant with a copy of such opinion when it is received 
by the Board. 38 U.S.C.A. § 7109.  

Independent medical expert opinions. When, in the judgment of 
the Board, additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board may obtain an advisory medical opinion from one or more 
medical experts who are not employees of the Department of 
Veterans Affairs.  

Opinions will be secured, as requested by the Chairman of the 
Board, from recognized medical schools, universities, 
clinics, or medical institutions with which arrangements for 
such opinions have been made by the Secretary of Veterans 
Affairs. An appropriate official of the institution will 
select the individual expert, or experts, to give an opinion.  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).  


Analysis

VA and private treatment records of 1991 show continued 
treatment for major depression, PTSD, poly-substance abuse 
and alcohol abuse and dependence.  On VA hospital discharge 
in May 1991, the examiner noted that the veteran's "alcohol 
abuse [was] in partial remission."  See VA hospital 
discharge summary, May 31, 1991.  This report noted that the 
veteran's problems during his hospital stay were his use of 
mood altering substances as a substitute for coping with 
anxiety, and anger management.  Upon discharge, the treatment 
team agreed that the veteran showed much improvement 
regarding his remaining substance free.  At the time of 
discharge, the veteran was expressing no homicidal or 
suicidal ideation.  

Terminal treatment records show that the veteran was admitted 
to the emergency room of a non-VA hospital (White River 
Medical Center) on the evening of July 23, 1991.  The report 
shows that the appellant reported to the emergency room 
physicians that the veteran had consumed alcohol "quite 
heavily," for the first time in a year, and that the veteran 
had taken an overdose of his amitriptyline (100 mg tablets) 
medication, "in a suicide attempt."  


The veteran expired the next day at the private facility, 
whose medical records show that the immediate cause of the 
veteran's death was an "overdose."  

The certificate of death shows that the veteran died as an 
immediate cause of ventricular fibrillation, due to or a 
consequence of a tricyclic overdose of amitriptyline.  
However, without explanation, the certificate of death 
describes the manner of death as "natural," specifically 
not suicidal.  The certificate of death makes no reference to 
a incident of service, any psychiatric disorder, or to 
service-connected PTSD.  

The Board requested and obtained a special VA medical opinion 
in May 2003 to answer the question as to whether or not the 
veteran's service-connected PTSD contributed to his death, 
and if so, whether such contribution was a substantial and 
material one so as to warrant service connection.  

The veteran is not service-connected for his poly drug and 
alcohol abuse.  The author of the special VA opinion 
statement, after reviewing the veteran's complex clinical 
history, noted that there is no way of knowing-without the 
resort to some speculation-what lead the veteran to take an 
overdose of his medication in July 1991.  

The author noted, however, that a VA mental hygiene record of 
earlier that same month indicated that the veteran felt 
positive about his experiences and had been looking at new 
goals, and that VA treatment records of the summer of 1991 
appear to show that PTSD was "stable."  The author stated, 
however, that is it not uncommon for individuals with PTSD to 
have suicidal ideation and suicide attempts.  




The Board would add that the veteran's documented clinical 
history certainly demonstrates a history of past suicidal 
ideation with multiple attempts.  The difficulty in this case 
is that the documented clinical history shows that his 
primary difficulty, as noted on VA hospitalization in May 
1991, was his continued poly substance and alcohol abuse, and 
not the immediate symptoms of PTSD.  

The Board also must note that while the evidence falls short 
of demonstrating that the veteran's death was due solely and 
strictly to suicide, the Board must still consider whether 
service connection is warranted for the disability that cause 
the veteran's death, that is, his injecting a tricyclic 
overdose of amitriptyline.  

Under the laws administered by VA, service connection may be 
granted for the cause of death by suicide where it is 
established that at the time of death there was mental 
unsoundness due to or the proximate result of a service 
connected disease or injury. 

Where-as here-the evidence shows no reasonable adequate 
motive for suicide, it will be considered to have resulted 
from mental unsoundness and the act itself considered to be 
evidence of mental unsoundness.  A reasonable adequate motive 
for suicide may only be established by affirmative evidence 
showing circumstances that could lead a rational person to 
self-destruction.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.302 (2003); see also Sheets v. Derwinski, 2 Vet. App. 512 
(1992).  

In the absence of a determination of an unsound mind, a 
veteran's death by suicide would be considered the result of 
his own willful misconduct, and service connection for the 
cause of death would be precluded.  See 38 C.F.R. §§ 
3.301(a), 3.302(a) (2003).  


In a compassionate and generous review of this claim, the 
Board notes the proviso in section 3.312 that even where, as 
here, there is an overwhelming primary cause of death-the 
veteran's overdose of amitriptyline medication, consideration 
shall be given to whether there may be a reasonable basis to 
hold that service-connected PTSD was of such severity so as 
to have a material influence in accelerating death.  

The Board also acknowledges the veteran's extended service in 
Vietnam and apparent combat there.  Service connected PTSD 
has been deemed to have been rated as 100 percent disabling 
at the time of his death.  Even though the veteran's PTSD 
appears from the mental hygiene notes to have been stable 
throughout the summer of 1991, and that his difficulty was 
with alcohol and drug abuse.  

In the final analysis, as most aptly stated by the author of 
the May 2003 VA special medical opinion, perhaps there will 
never be a way of accounting for the veteran's overdose 
without resorting to pure speculation.  This case presents a 
medical question that may never be definitively answered 
without some speculation.  

However, to paraphrase the persuasive reasoning in Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), an accurate determination 
of etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology."  
See 38 U.S.C. § 5107(b).  

Considering the indeterminative evidence and material of 
record, the Board finds that there is an approximate balance 
of positive and negative evidence regarding whether the 
veteran's service-connected PTSD contributed-substantively 
and materially, to his death in an apparent drug or alcohol 
induced suicide attempt.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Thus, with application of the benefit of 
the doubt resolved in favor of the claimant, the Board finds 
that the evidentiary record supports a grant of the benefit 
sought on appeal.  38 C.F.R. § 3.102 (2003).  


DIC Pursuant to 38 U.S.C.A. § 1151

Criteria

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers from an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected." 38 U.S.C.A. § 1151.  

In 1991, the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
19893), aff'd. Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  

The United States Supreme Court (Supreme Court) in affirming 
the CAFC's decision held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
Brown, supra.  

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.  
In March 1995, VA published amended regulations to conform to 
the Supreme Court decision. The revised provisions of 38 
C.F.R. § 3.358 state that where it is determined that there 
is additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.

In particular, the amended regulation, 38 C.F.R. § 
3.358(c)(3), now provides:
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. 'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would not be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable. 38 
U.S.C.A. § 1151. However, in a precedent opinion, the VA 
Office of the General Counsel held that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the code provisions as they 
existed prior to that date. See VAOPGCPREC 40-97.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 compensation benefits 
are not based upon active service connection, there are 
similarities in their adjudication including the requirement 
for a well-grounded claim.  See Boeck v. Brown, 6 Vet. App. 
14, 16-17 (1993) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 38 
U.S.C.A. § 1151; Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Lay assertions of medical causation cannot 
constitute credible; if no cognizable evidence is submitted 
to support a claim, the claim cannot be granted.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, supra.  

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  
38 U.S.C.A. § 511 (2003).

All questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104 (West 2003).

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  38 U.S.C.A. § 7105 (West 2003).

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  38 C.F.R. § 20.101 (2003).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

The appellant also seeks entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151.  This issue, however, has 
been rendered moot by the Board's decision on the service 
connection for the cause of the veteran's death issue.  With 
the grant of service connection for the cause of the 
veteran's death, the greater benefits, there no longer exists 
any case or controversy as to the claim of DIC pursuant to 
the provisions of 38 U.S.C.A. § 1151.  

Both bases of entitlement reflect compensation for the cause 
of the veteran's death; however, the grant of service 
connection for the cause of the veteran's death provides 
additional ancillary benefits which DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151 does not.  Therefore, if an 
appellant has been granted service connection for the cause 
of the veteran's death, an adjudication for DIC pursuant to 
the provisions of 38 U.S.C.A. § 1151 is superfluous and in 
and of itself reflects a lesser benefit.  VAOPGCPREC 6-99.  
No greater benefit could be provided.  Nor are any exceptions 
to the mootness doctrine present.  See for example, Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995) and Bond v. Derwinski, 2 Vet. 
App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 7104, 
7105;  38 C.F.R. § 20.101 (2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  

The appeal of entitlement to DIC pursuant to the provisions 
of 38 U.S.C.A. § 1151 is dismissed.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has specifically mandated that a Board Remand 
confers on the appellant-as a matter of VA law-the right to 
compliance with Board Remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  Given those pronouncements, and 
the continuing need for necessary development, the Board 
finds that a second Board Remand for the previously requested 
development is required.  See 38 C.F.R. §§ 3.327, 19.9 
(2000).  

The June 2003 medical opinion statement, regarding the nature 
of the veteran's various skin and claimed skin disorders, 
obtained at the RO in response to the Board's May 2003 
Remand, does not adequately address the concerns expressly 
raised in the Remand portion of the Board's May 2003 Decision 
and Remand.  

Firstly, the opinion is so poorly written that it is not only 
difficult to read, but the bases for the garbled medical 
conclusions reached remains uncertain.  Secondly, while the 
report generally notes that the VA claims file was reviewed, 
the opinion statement is wholly speculative as to the 
treatment and possible aggravation of the veteran's skin 
disorders while in service, and clearly included no 
meaningful review of the veteran's well-documented service 
medical records.  A speculative medical opinion statement is 
of little value in this case.  See Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992); Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 (1999); 
See also, Struck v. Brown, 9 Vet. App. 145, 155 (1996).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the sort of competent 
medical opinion evidence and information 
necessary to substantiate her claim of 
service connection for a skin disorder, 
for accrued benefits purposes, as well as 
to inform her of whether she or VA bears 
the burden of producing or obtaining such 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



3.  The VBA AMC should arrange for a VA 
or fee-basis dermatologist (who has not 
previously seen the veteran's VA claims 
file) or other appropriate specialist if 
deemed indicated, to completely and 
thoroughly review the veteran's entire VA 
claims file-document by document-
specifically to include his service 
medical records dated from February 1968 
through June 1976, as well as the post-
service clinical evidence dated from June 
1976 to July 1991.  Special attention 
should be given to the April 1990 VA 
dermatologic examination report, but a 
detailed clinical summary should be 
included in the report, with reference to 
all pertinent records.  

The reviewing medical specialist should 
ascertain-without the resort to 
speculation, and with specific and 
detailed reference to the existing 
documented clinical history, the likely 
etiology of all skin pathology noted in 
the April 1990 VA dermatologic 
examination report.  

Specifically, the medical specialist 
should express a well reasoned opinion, 
with reference to the documented clinical 
history, as to whether it is, "at least 
as likely as not," that any skin 
disorder(s) noted on VA examination in 
April 1990 is/are etiologically related 
to any and all skin symptoms noted in 
service from February 1968 through June 
1976, or in the alternative, related to 
presumed exposure to Agent Orange in 
Vietnam.  

If any skin disability is considered to 
have preexisted service-upon a review of 
the early service medical records, then 
the examiner should opine as to whether 
the preservice skin disability was 
aggravated in service beyond the natural 
progress of the disease.  The medical 
opinion should be based upon, and give 
reference to, the documented service 
medical records, and not speculation or a 
refusal to thoroughly review the 
documented clinical history.  A complete 
rationale for the opinions given must be 
provided, with reference to the 
documented clinical history, including 
service and post-service medical records.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinion statements to ensure that each 
are responsive to, and in complete 
compliance with, the directives of this 
REMAND and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a skin disorder 
for the purpose of accrued benefits.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



